SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). RECEIPT OF MAJORITY CONSENTS FROM HOLDERS OF PIFCO 9.125% NOTES DUE 2013 Rio de Janeiro, April 8 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that its wholly owned subsidiary Petrobras International Finance Company (the “Company” or “PifCo”), pursuant to its previously announced Consent Solicitation, has received valid consents (each one a “Consent”) from holders of a majority of the principal amount of the Company’s 9.125% Notes due 2013 (CUSIP No. 71645WAG6/ISIN US71645WAG69) (the “2013 Notes”) as of the new expiration time for such series at 5:00 pm New York City time, on April 5, 2013 (the “New Expiration Time”). Since the New Expiration Time has occurred with respect to the 2013 Notes, such holders may not revoke their consents. The Consent Solicitation is made on the terms and is subject to the conditions set forth in the Consent Solicitation Statement dated March 11, 2013 (the “Consent Solicitation Statement”), and in the accompanying Letter of Consent (the “Letter of Consent”). The Company, Petrobras and the Trustee expect to execute a supplemental indenture (the “New Supplemental Indenture”) to effect the Proposed Amendments with respect to the 2013 Notes promptly after the New Expiration Time. J.P. Morgan Securities LLC (“J.P. Morgan”) is the Solicitation Agent (the “Solicitation Agent”) for the Consent Solicitation, and Global Bondholder Services Corporation is the Tabulation Agent (the “Tabulation Agent”) and the Information Agent for the Consent Solicitation. On April 9, 2013, pursuant to the terms of the Consent Solicitation Statement, the Company will pay to The Depository Trust Company or the Tabulation Agent the aggregate Consent Payment due to each holder of the 2013 Notes who has validly delivered (and not validly revoked) a Consent prior to the New Expiration Time. The Consent Payment is $1.25 for each $1,000 in principal amount of each of the 2013 Notes with respect to which a Consent has been validly delivered prior to the New Expiration Time. Other than such Consent Payment, holders of the 2013 Notes will receive no consideration for granting any consent solicited pursuant to the Consent Solicitation Statement. Any questions or requests for assistance regarding the expired Consent Solicitation may be directed to J.P. Morgan at (866) 846-2874 (toll-free) or (212) 834-2052 (collect). Requests for additional copies of the Consent Solicitation Statement, the Letter of Consent and related documents may be directed to Global Bondholder Services Corporation at (866) 736-2200 (toll-free). This press release is for informational purposes only and is not a solicitation of consents. The Consent Solicitation was only made pursuant to the Consent Solicitation Statement and the related Letter of Consent. The Consent Solicitation was not made to holders of Notes in any jurisdiction in which the making of the Consent Solicitation or the acceptance of Consents would not be in compliance with the laws of such jurisdiction. The Consent Solicitation was made only to specified eligible holders of Notes, as set forth in the Consent Solicitation Statement. In any jurisdiction in which the securities laws or blue sky laws require the Consent Solicitation to be made by a licensed broker or dealer, the Consent Solicitation was deemed to be made on our behalf by the Solicitation Agent or one or more registered brokers or dealers that are licensed under the laws of such jurisdiction. About the Company PifCo is a wholly-owned finance subsidiary of Petrobras incorporated in the Cayman Islands as an exempted company with limited liability. PifCo was originally incorporated in order to facilitate and finance the import of crude oil and oil products by Petrobras into Brazil. Since September 30, 2011, PifCo no longer engages in the sale and purchase of crude oil and oil products to and from Petrobras, third parties and related parties. PifCo is a finance subsidiary functioning as a vehicle for Petrobras to raise capital for its operations through the issuance of debt securities in the international capital markets, among other means. Petrobras guarantees, and will continue to guarantee, all of PifCo’s debt obligations through full and unconditional guarantees of payment. PifCo’s principal executive office is located at 190 Elgin Avenue, George Town, Grand Cayman, KYI-9005, Cayman Islands, and its telephone number is (55-21) 3487-2375. Petrobras is one of the world’s largest integrated oil and gas companies, engaging in a broad range of oil and gas activities. Petrobras is a sociedade de economia mista , organized and existing under the laws of Brazil. For the year ended December 31, 2012, Petrobras had sales revenues of U.S.$144.1 billion, gross profit of U.S.$ 36.6 billion and net income attributable to Petrobras’ shareholders of U.S.$ 10.9 billion. Forward-Looking Statements This press release contains statements about future events that are subject to different risks and uncertainties; it is important to note that past results do not assure or guarantee the behavior of future results. There are a significant number of factors that may cause real results to materially differ from plans, objectives, expectations, estimations and intentions expressed, such as declarations about future events. The Company does not assume any obligation to update any of the declarations as a result of new information, future actions or other related events. Investor Relations Contact: Investor Relations Department Petróleo Brasileiro S.A.-Petrobras
